Citation Nr: 0211439	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 10, 1975 to 
February 18, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

As indicated in the decision which follows, the Board has 
determined that new and material evidence sufficient to 
reopen the appellant's claim for benefits has been submitted.  
However, a determination on the underlying issue of 
entitlement to service connection for bilateral pes planus 
will be deferred.  In this regard, the Board is undertaking 
additional development on the issue of entitlement to service 
connection for bilateral pes planus pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903)).  After 
giving the notice and reviewing the appellant's response 
thereto, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The appellant's claim for service connection for 
bilateral pes planus was denied in a May 1975 rating 
decision.  The appellant did not appeal this decision.

2.  Evidence added to the record since the unappealed May 
1975 decision bears directly and substantially upon the 
subject matter now under consideration and is so significant 
that it must be considered in order to decide fairly the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the unappealed May 1975 rating 
decision, which denied the appellant's claim of entitlement 
to service connection for bilateral pes planus, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, and 5107).  In light of the Board's 
favorable decision, with respect to finding that new and 
material evidence has been submitted to reopen the 
appellant's claim for service connection for bilateral pes 
planus, the Board concludes that the VA has complied with the 
VCAA as it relates to the reopening of the appellant's claim.

Generally, service connection may be established for 
disability resulting from injury or disease incurred in 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).  

The evidence of record at the time of the May 1975 decision 
by the RO is briefly summarized.  The appellant was evaluated 
with bilateral pes planus on entrance examination on January 
8, 1975.  Service medical records show the appellant was 
evaluated with severe bilateral pes planus on January 24, 
1975, following complaints of pain.  He was evaluated on 
January 29, 1975, when he complained that his feet hurt to 
such an extent that he was unable to keep up with his 
training exercises.  The assessment was painful severe pes 
valgo planus deformities, bilaterally.  Medical Board 
proceedings were conducted in February 1975, at which time, 
it was determined the appellant did not meet induction 
standards.  The appellant was medically discharged from 
service in February 1975.

In May 1975, the RO denied service connection for bilateral 
pes planus.  This determination was predicated upon a finding 
that the evidence did not show that a bilateral foot 
condition was incurred in or aggravated during the 
appellant's short period of service.  The record shows the 
appellant was notified of the rating determination by letter 
dated in May 1975.  The appellant did not perfect a timely 
appeal relative to this rating decision.  Accordingly, the 
May 1975 decision is final.  38 U.S.C.A. § 7105.  However, 
the appellant may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed.Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specific 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

The evidence received since the May 1975 decision includes 
private medical records documenting treatment the appellant 
received in 1982, a September 200 private medical statement, 
and testimony given at a June 2000 hearing at the RO.  In the 
September 2000 medical statement, it was opined that the 
appellant's bilateral foot condition may have been aggravated 
during his period of basic training.  

The appellant has provided statements and testimonial 
evidence concerning the continuity of symptomatology related 
to his bilateral foot condition since his discharge from 
service.  The Board must presume the credibility of this 
evidence for purposes of determining whether new and material 
evidence has been submitted.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board finds that the new evidence 
bears directly and substantially on the issue under 
consideration.  Therefore, the Board finds that the 
additional evidence is new and material and the appellant's 
claim for entitlement to service connection for bilateral pes 
planus is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for bilateral pes 
planus.  To this extent only, the appeal is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

